Citation Nr: 1728913	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  14-37 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

1.  Entitlement to an initial compensable rating for hypertension.	

2.  Entitlement to a total disability rating for individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Lynch, Associate Counsel




INTRODUCTION

The Veteran had active air service from September 1952 to February 1973.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service-connection for hypertension with a 0 percent rating.

A claim for TDIU is part and parcel of an increased rating claim where a veteran asserts that his service-connected disabilities prevent him from working.  See Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009).  In this case, the record raises a TDIU issue.  Specifically, the Board refers to the Veteran's January 30, 2013 statement and October 2014 Form 9 regarding the effect that the Veteran's service-connected hypertension has had on his ability to work.  Thus, the issue has been listed on the title page and will be addressed in the Remand portion of this decision.

The issue of entitlement to service connection for a right ear disability as a result of in-service frostbite has been raised but not adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not have jurisdiction over it, it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).









FINDING OF FACT

The Veteran's hypertension is manifested by symptoms such as a systolic pressure predominantly 160 or more.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria for an initial compensable rating of 10 percent for hypertension have been met, but no higher, effective September 28, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.156, 3.321, 4.1, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In November 2007 and May 2012, the Veteran was provided notice with respect to his claim.  Thus, VA's duty to notify has been satisfied.  Furthermore, the Veteran's appeal arises from disagreement with the initial rating following the grant of service connection.  The Court of Appeals for Veterans Claims (Court) has held that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104  and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

The record also reflects that the Veteran has been provided appropriate assistance in developing his claim.  The file contains service treatment records (STRs) and post-service treatment records relating to the severity of the Veteran's disabilities on appeal.  The Veteran has not identified any outstanding medical records pertaining to the period that should be obtained before the appeal is adjudicated, and the Board is also unaware of any such outstanding records. 

Additionally, the Veteran was afforded VA medical examinations in February 2011 and June 2012 in support of the claim decided herein.  Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board has considered the Veteran's concern that the June 2012 VA examination was performed by the same examiner who conducted the earlier February 2011 examination.  In particular, the Veteran has pointed to instructions in a May 2012 Board remand that the examination be performed by a different examiner.  The Board notes, however, that the issue on appeal at that time was the claim for service connection for hypertension and that the Board's concern was the VA examiner's failure to address a December 1976 diagnosis of hypertension.  The matter of service connection has been resolved favorably to the Veteran and the matter of the appropriate disability rating is now before the Board.  For this reason, the Board finds that this case is distinguishable from Stegall v. West, 11 Vet. App. 268, 271 (1998), and that any error in having the Veteran examined by the same health care provider is harmless.

Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the issue on appeal.




Increased Rating for Hypertension

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 C.F.R. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7. 

With respect to a hypertension rating, a 10 percent rating is warranted where (1) the Veteran's diastolic pressure is predominantly 100 or more, (2) the Veteran's systolic pressure is predominantly 160 or more, or (3) the Veteran meets a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating is warranted where the Veteran's diastolic pressure is predominantly 110 or more or the Veteran's systolic pressure is predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).

Here, the February 2011 VA examination showed the Veteran with a single blood pressure reading of 142/80 mm Hg.  The VA examiner reviewed the claims file and stated that the Veteran had "rare" blood pressure readings greater than 160/90 mm Hg.  She noted that the majority of the Veteran's blood pressure readings were less than 130-140/76-90 mm Hg.  The June 2012 VA examiner simply reiterated the February 2011 VA opinion. 

In spite of the VA examiner's characterizing the Veteran's blood pressure readings as being rarely above 160/90 mm Hg, review of the claims files shows that the Veteran exhibited the following six blood pressures (using the format systolic pressure/diastolic pressure in mm Hg) in both the right and left arms:  184/90 (April 2005); 174/95 (July 2005); 170/90 (November 2007); 170/90 (November 2006); 170/90 (November 2007); and 170/80 (June 2009).  However, the Veteran's blood pressure readings never exceeded 110 mm Hg diastolic or 200 mm Hg systolic.  See May 2011 medical records.  

Resolving doubt in favor of the Veteran, the Veteran's hypertension claim meets the schedular criteria for hypertension at a 10 percent rating, but no higher, effective September 28, 2007 because the Veteran had systolic blood pressure reading greater than 160 mm Hg two or more times on at least three different days.  However, the Veteran cannot be granted a higher 20 percent rating because the Veteran's blood pressure readings never exceeded 110 mm Hg diastolic or 200 mm Hg systolic. 

The Board has considered staged ratings, but as the ratable criteria have been consistent over the period on appeal, it concludes that staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) ("staged ratings are appropriate . . . when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").


ORDER

An initial compensable rating for service-connected hypertension is granted at 10 percent, but no higher, effective from September 28, 2007.


REMAND

As discussed in the Introduction, the Veteran has raised the issue of entitlement to a TDIU.  This matter must be remanded to provide appropriate notice and to obtain relevant employment information from the Veteran.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2.  Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3.  After completing any other developed deemed necessary based on responses to the above instructions, the AMC/RO must adjudicate the issue of a TDIU.  If the benefit sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case and must be afforded an appropriate opportunity to respond

 The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

 This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


